By the Court,

Dixon, C. J.
The complaint is not indefinite or uncertain. The counsel for the defendant experience no difficulty in understanding the full extent and scope of the plaintiff’s claim. They say that he alleges four distinct causes of action, three at law, and one in equity; and the point of their objection is, that it is uncertain whether they are to plead in law or equity. The objection then, if it has any significance, is, that the causes of action are improperly united, the exclusive remedy for which is by demurrer. R. S., ch. 125, sec. 4, sub. 5 and secs. 8, 9; 2 Whit. Pr., (3d ed.), 673; Wright vs. Storrs, 6 Bosw., 609. According to the authority of New York Ice Co. vs. North Western Ins. Co., 23 N. Y., 357; Phillips vs. Gorham, 17 N. Y., 270, and Marquat vs. Marquat, 2 Kern., 336, there is no misjoinder; but that is a question requiring no expression of opinion, since it can only arise on demurrer.
Order affirmed.